Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM: '
Janice Grenadier appeals the district court’s orders denying her various post-judgment motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grenadier v. BWW Law Group, LLC, No. 1:14-cv-00827-LMB-TCB (E.D.Va. June 15 & 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.